Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 February 5, 2015 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: Deutsche Short-Term Municipal Bond Fund (the “Fund”), a series of Deutsche Municipal Trust (the “Trust”); (Reg. Nos. 002-57139, 811-02671) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 86 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Funds and was filed electronically on January 26, 2015. Please direct any comments or questions regarding this filing to the undersigned at (617) 295-2565. Very truly yours, /s/Caroline Pearson Caroline Pearson Managing Director Deutsche Investment Management Americas Inc. cc:Travis Moyer, Esq., Vedder Price
